Citation Nr: 0728580	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-13 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; Husband of Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Navy from February 
1983 to October 1988.  She had subsequent service in the U.S. 
Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that rating decision, the RO 
denied entitlement to service connection for PTSD.  The 
veteran's disagreement with this decision led to this appeal.

In June 2007, the veteran testified before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
has been made part of the record.  At the time of the 
hearing, the veteran submitted additional evidence.  She 
waived initial consideration of this evidence by the RO.  See 
38 C.F.R. § 20.1304(c).  In addition, the veteran was 
informed that the record would be held open for 30 days for 
her to submit a lay statement from her mother.  The 30 days 
passed without the submission of any additional evidence.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has claimed that she developed PTSD due to an 
in-service personal assault; the record lacks credible 
evidence that corroborates the veteran's account of the 
stressor incident.




CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  The veteran was provided with VCAA 
notification letters in February 2004 and March 2004.  These 
notices fulfilled the provisions of 38 U.S.C.A. § 5103(a).  
The veteran was informed about the information and evidence 
not of record that is necessary to substantiate her claim; 
the information and evidence that VA will seek to provide; 
and the information and evidence the claimant is expected to 
provide.  

The February 2004 letter noted that the veteran was seeking 
service connected compensation benefits for sexual trauma.  
She was informed to send any treatment records pertinent to 
her claimed condition.  Further, she was informed to complete 
an enclosed questionnaire regarding PTSD, give reports of 
private physicians who treated her for the condition since 
discharge, inform the RO regarding treatment at a Vet Center, 
identify any possible sources of information and evidence 
such as police reports or medical treatment records for 
assault or rape, and to send supporting statements from any 
individuals with whom she may have discussed the incident.  
After review of the February 2004 letter, the Board finds 
that it substantially satisfied the requirement that the 
veteran be informed to submit any additional information in 
support of her claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board further notes that the veteran was provided a copy 
of 38 C.F.R. § 3.304(f)(3) with the statement of the case.  
This regulation details the types of evidence that may be 
used to corroborate the stressor, some of which were listed 
in the February 2004 letter.  The veteran indicated further 
knowledge of the types of evidence she may submit in an 
undated letter in which she detailed her contentions and 
evidence.  This evidence was provided under the following 
headings:  visits to medical clinics, increased use of 
prescription medications, disregard for military authority, 
increased use of leave without an immediate reason, 
unexpected economic or social behavior, and sudden request 
for change in MOS or duty assignment.  Thus, in addition to 
the types of evidence mentioned in the February 2004 letter, 
the veteran showed knowledge of additional alternative types 
of evidence that she could submit.  See Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  The Board finds that there is no additional duty to 
notify the veteran of her rights and responsibilities under 
the VCAA.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the February 2004 and March 2004 VCAA letters were 
issued to the veteran prior to the May 2004 rating decision; 
thus, these notices were timely.  

With respect to the Dingess requirements, the VCAA letters 
noted above failed to provide notice of the type of evidence 
necessary to establish an effective date for the claim on 
appeal, and although the veteran was later provided such 
notice, this notice was not timely.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  The Board finds, 
however, that such failure is harmless because, as will be 
explained below in greater detail, the preponderance of the 
evidence is against the veteran's claim.  Thus, any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes private and 
VA medical records and personnel records.  The Board notes 
that the RO found that not all service medical records were 
available.  The RO obtained copies of all service medical 
records in the veteran's possession.  The RO also has made 
repeated attempts to obtain the veteran's complete service 
medical records.  In April 2007, the RO made a formal finding 
on the unavailability of the service medical records, and 
issued the veteran a letter regarding the unavailability of 
these records.  

The Board is aware that in such a situation it has a 
heightened duty to assist a claimant in developing her claim. 
 This duty includes the search for alternate medical records, 
as well as an increased obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit-of-the-doubt rule.  See Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The case law does not, however, lower the 
legal standard for proving a claim for service connection.  
Rather, it obligates the Board to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996). 

In this regard the Board notes that, at the time of the 
veteran's hearing, she submitted documents indicating that 
she has very recently applied for disability retirement 
through the United States Postal Service (USPS) and for 
disability benefits from the Social Security Administration 
(SSA).  VA has a duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists.  See Tetro v. Gober, 14 Vet. App. 100, 
110 (2000); see also 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  In this case, however, the veteran's appeal is 
denied as there is no corroborated stressor.  There is no 
indication (and the veteran has not asserted) that the 
retrieval of additional records that are connected to her 
disability claims with the USPS and SSA would lead to 
pertinent or relevant evidence that would assist in 
collaborating the stressor; instead, she testified regarding 
how her disability claims evidenced the severity of her 
current disability.  Therefore, the Board finds there is no 
duty to retrieve additional records from these sources.

The record contains a statement from a private medical doctor 
finding that the veteran had PTSD due to the personal assault 
in service.  As noted, the denial of the veteran's claim is 
based on a finding that there is no verified stressor and not 
due to a lack of medical evidence which indicates that the 
veteran has PTSD.  The Board finds that there is no duty to 
provide another examination.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen 
v. Brown, 10 Vet. App. 128 (1997).  38 C.F.R. 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and her testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3); see also M21-1MR, Part 
III, Subpart iv, Chapter 4, Section H30.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 

Factual Background

The veteran contends that she developed PTSD due to an 
incident in service.  Specifically, she has testified that 
she was raped in service in December 1987 or January 1988.  
In her Board testimony, she provided details regarding the 
assault, including the location of the assault and the 
perpetrator's last name and rank.  She indicated that the 
perpetrator left the service shortly thereafter.  

During the Board hearing, her representative asked if she 
asked for a transfer.  She responded that she already had 
"orders to be gone" - to her sea duty in Puerto Rico.  The 
Board notes that in her July 2004 notice of disagreement, 
however, the veteran wrote that she requested a duty 
assignment overseas to get away.  

She asserted that she became pregnant as a result of the rape 
and gave birth to the child.  She was married and did not 
tell her then-husband about the assault.  The record 
indicates that the child was born in October 1988.  She was 
given a discharge due to the pregnancy a few days before the 
birth.  This was her second child.  Her ex-husband's name is 
on the birth certificate.  

The veteran did not report the incident.  She states that 
within a week of the assault she told her best friend about 
it, and after the birth of the child, she informed her 
mother.  She indicated that she told both of these people 
orally.  She did not receive psychiatric treatment during 
this period of active service.

The veteran's current husband testified.  He noted that he 
had known the veteran for 11 years.  He described the 
symptoms of her disability, including anger.  He noted that 
he was informed of the assault only a couple of years ago, 
but he highlighted that she treated her second son 
differently than the first and that they have different 
physical appearances.  He also noted that his wife had 
difficulty around men.  Further, he indicated that her 
symptoms increase in November, and indicated that that was 
the month the assault occurred.

The veteran's best friend from childhood submitted an undated 
statement.  She indicated that the veteran informed her of 
the assault, but does state how long it was after the 
incident that she was informed.  The claims file also 
includes statements from the veteran's husband and pastor 
detailing how her psychiatric disability affects her.

The service medical records in the claims file do not 
document any treatment related to the assault.  The veteran's 
personnel records contain the veteran's performance records 
for periods both before the assault and after the assault.  
There is no evidence of decreased performance.

The claims file includes a June 2001 treatment record noting 
psychiatric treatment while in the Army Reserves.  She sought 
treatment because she was having difficulty "holding it 
together."  She noted a history of recent stressors, 
including working at home 6 days a week, raising 3 children, 
a recent abortion and heart trouble.  She also reported a 
recent problem with alcohol.  In an undated letter, the 
veteran noted that she had been involuntarily called back to 
active Reserves, and that this had caused stress, fear, 
anxiety, flash-backs, panic attacks and difficulty focusing 
at work.  The evidence indicates that she was discharged from 
the Reserves early.

In August 2001, the veteran underwent a VA psychiatric 
examination.  She denied any traumatic events while in the 
service aside from the "typical sexual harassment that 
occurred during that time."  She denied any alcohol or drug 
history as well as any other physical, sexual, or emotional 
abuse.  The examiner diagnosed major depressive disorder and 
panic disorder.  In an August 2002 rating decision, the RO 
denied service connection for panic disorder, finding that 
the evidence did not link her psychiatric disability to her 
Reserve duty.

In a June 2007 statement, a medical doctor found that the 
veteran had PTSD due to the sexual assault in service.  In 
another document, a licensed mental health counselor 
diagnosed the veteran as having anxiety disorder, major 
depressive disorder, PTSD, and some symptoms of obsessive 
compulsive disorder.   Additional medical records document 
her current treatment for psychiatric disabilities.

Analysis

The Board finds that service connection for PTSD is not 
warranted.  The claims file includes medical evidence in 
which the veteran is diagnosed as having PTSD related to 
service.  As detailed above, however, service connection for 
PTSD requires a corroborated or verified stressor.  The 
veteran has asserted a stressor based on personal assault and 
not on a combat experience.  Thus, the stressor requires 
corroboration by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

Initially, the Board notes that there is no contemporaneous 
evidence of the assault, and the veteran testified that she 
did not report the assault.  Although the claims file 
includes evidence regarding her current symptoms, the record 
does not contain evidence of behavior changes at the time of 
the assault.  The veteran has provided conflicting statements 
regarding whether she requested to transfer to another 
military duty assignment.  She re-enlisted after the time 
period she stated the assault occurred.  In addition, review 
of her performance records provides no evidence of decreased 
performance.  

In the Board testimony, the veteran indicated that she 
informed her best friend of the assault a week after it 
occurred.  While the claims file includes an undated letter 
from the best friend, the best friend does not indicate that 
she was informed of the incident at the time the veteran has 
stated it occurred.  Further, the veteran's current husband 
noted that he has known of the assault for only a couple of 
years.

The claims file does not contain records of psychiatric 
treatment prior to 2001.  In the August 2001 psychiatric 
examination, the veteran denied physical, sexual, or 
emotional abuse.

The claims file indicates that the veteran gave birth to a 
child in October 1988.  She and her current husband detailed 
how she treated this child differently than her first child, 
and that the child is different in appearance than the first 
child from the first husband.  The Board notes, however, that 
the child's different appearance and her treatment of this 
child does not provide credible corroborating evidence of the 
assault.  As noted, the veteran testified that her first 
husband is listed on the birth certificate.  There is no 
evidence from the time of the child's birth that indicates 
that her first husband was not the father.

The evidence of record indicating that the assault occurred 
consists of the statements and testimony of the veteran and 
the statements and testimony of others regarding what the 
veteran had told them regarding the assault.  There is no 
evidence aside from evidence based on the veteran's 
statements that supports the veteran's claim.  The veteran's 
stressor is not confirmed by credible supporting evidence 
either during service or since.  Id.  Without a verified 
stressor, the veteran's claim for service connection for PTSD 
must be denied.  See 38 C.F.R. § 3.304(f).




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


